 604DECISIONSOF NATIONALLABOR RELATIONS BOARDEastwoodNealley Company'andRobert Hearn andEdwardWorleyandLocal 999, InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpersof America.2 Case22-RD-233February 1, 1968DECISION AND DIRECTION OFELECTIONBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAUpon a decertification petition duly filed underSection 9(c) of the National Labor Relations Act,as amended, a hearing was held before Hearing Of-ficer James F. Brady. The Joint-Petitioners and theUnion filed briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, including thebriefs filed herein, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pol-icies of the Act to assert jurisdiction herein.2.The Joint-Petitioners, employees of the Em-ployer, assert that the Union, which is the currentlyrecognized bargaining representative of the em-ployees involved herein, is no longer their repre-sentative as defined in Section 9(a) of the Act.3.The Joint-Petitioners seek a decertificationelection in a unit of the Employer's wire weaversand apprentices at its Belleville, New Jersey, plant.The Union and the Employer contend that amemorandum of agreement, handwritten notes, andtheir former contract, taken together, constitute acontractwhich bars a present determination ofrepresentatives.We find no merit in this contention.The Employer and Union entered into a contractcovering the employees involved herein, effectiveSeptember 23, 1964. By its termination clause, itwas to remain in effect until September 23, 1967,and "continue in full force and effect from year toyear thereafter unless written notice ... of a desireto cancel or terminate the agreement is served byeither party upon the other at least sixty (60) daysprior to date of expiration."On June 12, 1967, the Union wrote the Employerstating that it wished "to sit down with the Com-pany in view of amending the contract ... expiringon September 23, 1967." Thereafter, the parties, en-gaged in negotiations, which concluded at 4 a.m. onSeptember 23. The Union submitted into evidencesigned handwritten notes of these sessions. Later inthe day of September 23, the Union held a meetingatwhich the Employer's contract proposals wereread to the employees, who voted to request theEmployer to negotiate further. Subsequently, theUnion requested the Employer to reopen negotia-tions, but the Employer replied that it had made itsfinal offer.On September 26, 1967, the parties signed amemorandum of agreement, and the next day theJoint-Petitioners filed their petition herein.The memorandum of agreement does not on itsface expressly reaffirm or incorporate by referencethe handwritten notes of September 23 or the1964-67 contract, or any portions thereof. It, there-fore, cannot be considered as a part of any overallcollective-bargaining agreement incorporating thethree documents.3Moreover, the memorandumdoes not on its face purport to be, and there is nocontention that it is, in itself, a complete contract,and it contains no expiration date.4 It, therefore,can not by itself constitute a bar to the petition.With respect to the handwritten notes, we findthat these notes, independently or in conjunctionwith the other documents, may not serve as a bar.Although the notes contain an expiration date,signatures of the negotiators, and a statement thatthey represent changes in the former contract, theirprovisions are unintelligible, and we are thereforeunable to determine in what manner the former con-tract was changed, and what terms and conditionsof employment were agreed to. For instance,although the notes contain the phrases "disciplinaryprocedure" and "severance pay," they do not con-tain any terms relating to such procedure or pay;and although they contain figures which seem torepresent wage rates, we are unable to determinewhich of several different figures represent theparties' final agreement. Appearing randomly in thenotes are symbols, phrases,-and crossed-out words.Although the initials of the negotiators appear inseveral places, it is impossible to determine to what,if any, specific term the initials indicate agreement.Accordingly, we are unable to find that the hand-written notes, together with the old contract, con-tain sufficiently specific terms and conditions ofemployment to constitute a bar.5 As the notes alonedo not purport to be a complete collective-bargain-The name of the Employer appears as amended at the hearing.2Local 999, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereinafter called the Union,was permitted to intervene on the basis of its contract interest in the em-ployees involved.3SeeVictor Manufacturing & Gasket Company,133 NLRB 1283.4Pacific Coast Association of Pulp and Paper Manufacturers,121NLRB 990, 993.5Appalachian Shale Products Co.,121 N1L.RB 1160.169 NLRB No. 95 EASTWOOD NEALLEY COMPANY605ing agreement, they cannot independently con-stitute a contract bar.As the petition was filed after the expiration ofthe 1964-67 contract, that contract, alone, cannotserve as a bar. We, therefore, find that the formercontract, handwritten notes, and memorandum,considered together or separately, do not constitutea bar to the decertification petition.6Accordingly, we find that a question affectingcommerce exists concerning the representation ofemployees of the Employer within the meaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor collective-bargaining purposes within the mean-ing of Section 9(b) of the Act:All wire weavers and apprentices, excluding of-fice clerical employees, professional employees,salesmen, guards, and supervisors as defined in theAct and all other employees.[Direction of Election 7 omitted from publica-tion. )In view ofthis finding,it is unnecessary to make any determination re-garding the additionalreasons assertedby the Joint-Petitioners for notfinding a contractbar inthis case9An election eligibilitylist, containing the names and addresses of allthe eligible voters, must be filed by the Employer with theRegionalDirectorfor Region22 within 7 days after the date ofthis Decision andDirection of Election. The Regional Director shall make the list availableto all parties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed.Excelsior UnderwearInc.,156 NLRB 1236